NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10184

                Plaintiff-Appellee,             D.C. No.
                                                1:18-cr-00034-DAD-BAM-1
 v.

CYRUS D.A. BRASWELL, AKA Cyrus                  MEMORANDUM*
Dennis Braswell,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted May 10, 2021**
                             San Francisco, California

Before: WALLACE and COLLINS, Circuit Judges, and RAKOFF,*** District
Judge.

      Cyrus Braswell has been a federal prisoner since 1997. While incarcerated,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
Braswell mailed three threatening letters from the Federal Correction Institute,

Mendota (FCI Mendota) to Alaska in October 2015, December 2015, and August

2016. In the letters, he threatened to murder the federal judge who sentenced him in

1998. Braswell was charged in a superseding indictment in the Eastern District of

California with three counts of mailing threatening communications. Braswell

insisted on proceeding pro se, and he unsuccessfully litigated numerous procedural

and substantive challenges to the proceedings. Braswell went to trial but refused to

participate. The jury found Braswell guilty on all three counts. Braswell appeals

from his conviction. He asserts multiple Sixth Amendment errors, as well as argues

that the district court abused its discretion when it denied his request to obtain and

present witnesses and evidence to attack his underlying conviction.

      We have jurisdiction pursuant to 28 U.S.C. §1291.            We review Sixth

Amendment claims de novo. See United States v. Yazzie, 743 F.3d 1278, 1288 (9th

Cir. 2014) (citation omitted); see also United States v. Mendez-Sanchez, 563 F.3d

935, 944 (9th Cir. 2009) (“Whether a defendant knowingly and voluntarily waives

his Sixth Amendment right to counsel is a mixed question of law and fact reviewed

de novo”) (citation omitted). We also review venue issues de novo. United States

v. Lee, 472 F.3d 638, 641 (9th Cir. 2006) (citation omitted). Finally, we review the

district court’s evidentiary rulings for abuse of discretion and “uphold them unless

they are illogical, implausible, or without support in inferences that may be drawn


                                          2
from the facts in the record.” United States v. Perez, 962 F.3d 420, 434 (9th Cir.

2020) (citation omitted).    We affirm the district court and uphold Braswell’s

conviction.

                                         I.

        Braswell was convicted in the District of Alaska in 1997 of various counts

related to his drug trafficking enterprise and money laundering activity. Braswell

was sentenced in 1998, and he was eventually detained in FCI Mendota in the

Eastern District of California. From October 2015 through August 2016, Braswell

mailed three threatening letters from FCI Mendota to the federal district court in

Alaska, in which he threatened to murder the federal judge who sentenced him in

1998.

        Braswell was charged in a superseding indictment with three counts of

mailing threatening communications, in violation of 18 U.S.C. § 876(c). Braswell

decided to proceed pro se. Braswell challenged the indictment and the procedural

process of the criminal charges on various grounds, as well as the substantive

charges and his underlying conviction. He alleged that the grand jury venire was

racially biased due to the removal of Black jurors, improper venue, and undue delay

in presentment on the initial indictment. Braswell also insisted that he was denied

the assistance of counsel during pretrial preparation — even though he decided to

proceed without counsel, as well as demanded that he be able to attack his underlying


                                         3
criminal conviction to present his defenses of false imprisonment and false arrest.

The district court denied Braswell’s motions as irrelevant, factually unsupported,

conclusory, or repetitive.

      Braswell proceeded to trial.      Yet he refused to participate because he

mistakenly believed that he could not preserve appellate issues if he took part,

despite clarification from the district court. Braswell declined to participate in voir

dire, but he was present. Braswell did not cross-examine government witnesses,

despite prompting from the district court, and he refused to present a defense since

his preferred defenses were not permitted. The jury found Braswell guilty on all

three counts. Braswell was sentenced to 97 months incarceration on each count to

run concurrently to each other, and with all counts running consecutive to the

remaining time on his underlying sentence.

                                          II.

      First, Braswell contends that neither his grand jury nor his jury reflected a fair

cross-section of the community. Braswell bears the burden to prove that: (1) the

group allegedly excluded is a “distinctive group;” (2) the group’s representation in

venires is “not fair and reasonable” compared to its community representation; and

(3) “this underrepresentation is due to systematic exclusion.” United States v.

Cannady, 54 F.3d 544, 546–47 (9th Cir. 1995) (citation and quotation marks

omitted); see also Duren v. Mississippi, 439 U.S. 357, 364 (1979). However, he


                                          4
failed to present statistical data or evidence to support his conclusory claims. See

United States v. Esquivel, 88 F.3d 722, 726 (9th Cir. 1996) (holding that the second

prong “requires proof, typically statistical data”).

      Second, Braswell maintains that the Eastern District of California was not the

proper venue for his prosecution. Braswell’s threatening letters were mailed to

Alaska through FCI Mendota, which is in the Eastern District of California.

Braswell admits that the letters were mailed from FCI Mendota. Regardless, he

implies that he should have been charged in Alaska, where the letters were received,

or in Indiana because he was detained there when he was indicted. This argument

is without support. See 18 U.S.C. § 3237(a) (For “[a]ny offense involving the use

of the mails,” venue is proper in “any district from, through, or into which such . . .

mail matter . . . moves.” (emphasis added)).

      Third, Braswell declares that his confrontation rights were violated because

he did not cross-examine the witnesses against him in light of what he claims was

the district court’s ruling that if he participated in the trial, he would be waiving his

right to appeal the court’s earlier orders denying discovery concerning his false-

imprisonment defense. The Sixth Amendment guarantees the accused the right “to

be confronted with the witnesses against him,” including “the right of effective

cross-examination.” United States v. Larson, 495 F.3d 1094, 1102 (9th Cir. 2007).

Nevertheless, a defendant must at least attempt to use these rights if they are to be


                                           5
preserved. The record belies Braswell’s contention that the court led him to believe

that he would forfeit his appellate rights if he participated in the trial. At trial, the

district court repeatedly and clearly explained that Braswell’s belief was wrong and

that he could both fully participate in the trial and preserve the issues he wished to

raise on appeal. Braswell’s confrontation rights, therefore, were not violated

because he chose not to cross-examine government witnesses as a strategic choice

to preserve his appellate rights and, arguably, to create appellate issues. The district

court explicitly held that Braswell “knowingly [and] intelligently” made a “strategic

decision” not to participate in his own trial.

      Fourth, Braswell argues that his right to the assistance of counsel was violated.

This argument goes against the record. The Sixth Amendment gives defendants the

right to represent themselves. See Faretta v. California, 422 U.S. 806, 819 (1975).

Braswell explicitly waived his right to counsel, invoked his right to self-

representation, and rejected assistance from the Federal Defender’s Office

throughout pretrial and trial proceedings, including the assistance of standby

counsel. Braswell relies on Milton v. Morris, 767 F.2d 1443 (9th Cir. 1985), to assert

that he was entitled to proceed pro se while still receiving the degree of legal

assistance he requested. This is a misreading of Milton, which stands for the

proposition that incarcerated pro se defendants must have access to legal research

resources or other means of preparing his defense. Id. at 1446. Instead, Braswell


                                           6
demanded to proceed pro se while still having full access to the resources of the

Federal Defender’s Office. Milton does not require partial representation, and

Braswell has not provided any legal support for his argument.

      Finally, Braswell asserts that he did not receive a fair trial because he could

not present evidence or argument to support his preferred defenses: false

imprisonment and false arrest. The district court was correct to hold that these

proposed defenses were irrelevant to the charged conduct. See United States v.

Perdomo-Espana, 522 F.3d 983, 987 (9th Cir. 2008) (“[W]here the evidence, even

if believed, does not establish all of the elements of a defense, . . . the trial judge

need not submit the defense to the jury”) (alteration in original) (citation omitted);

see also United States v. Sirhan, 504 F.2d 818, 819 (9th Cir. 1974) (discussing the

elements to prove the mailing of threatening communications); Fed. R. Evid. 401.

      The district court explained to Braswell that he was entitled to a defense

supported by the facts, the evidence, and the law, but Braswell failed to provide

support for his argument and refused to present any other defense. We also agree

with the district court that it would have been confusing to the jury and caused undue

delay to permit Braswell essentially to relitigate his underlying conviction. See Fed.

R. Evid. 403. As a result, the district court did not abuse its discretion when it denied

discovery concerning, or subpoenas for, witnesses and documents related to his

collateral attack of his underlying conviction.


                                           7
      In the end, we hold that Braswell’s Sixth Amendment rights were not violated

because he had a fair trial in the proper venue, he chose not to cross-examine the

government witnesses, and he decided to represent himself after being advised by

the district court of the consequences despite the provision of stand-by counsel. We

also hold that the district court did not abuse its discretion when it did not permit

Braswell to present the irrelevant defenses of false imprisonment and false arrest as

an attempt to relitigate his underlying criminal conviction.

      AFFIRMED.




                                          8